BUTTLER, P. J.
 Defendant was convicted of murder, in violation of ORS 163.115, and sentenced to life imprisonment. On appeal he contends, inter alia, that the trial court erred in failing to order a presentence report pursuant to ORS 144.790(1), and in failing to state its reasons for imposing sentence pursuant to ORS 137.120(2). The only sentence the trial court could impose on defendant was imprisonment for life (ORS 163.115(5)); accordingly, no useful purpose would have been served by the court’s ordering a presentence report or by stating its reason for imposing the mandated sentence.1
Affirmed.

 If the trial judge imposes a minimum sentence (see State v. Segner, 42 Or App 397, 600 P2d 916 (1979)), a presentence report would be required and the court’s reasons for imposing the minimum sentence would need to be stated.